Citation Nr: 0607542	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-30 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected scars of the left cheek.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right eye 
condition.  

3.  Entitlement to service connection for a claimed skin 
condition of the feet.  

4.  Entitlement to service connection for a claimed bilateral 
ankle condition.  

5.  Entitlement to service connection for claimed asthma.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the RO.  

During the course of the appeal, the veteran's has presented 
statements referable to the matter of service connection for 
a left eye disability.  This matter has not been developed 
for appellate review and is referred back to the RO for 
appropriate action.  

The issues of an evaluation in excess of 10 percent for the 
service-connected scars of the left cheek, and service 
connection for a skin condition, bilateral ankle condition 
and asthma, are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a January 1999 rating decision, the RO determined that 
service connection was not warranted for a right eye 
condition; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the January 1999 rating decision.  

2.  The evidence added since the January 1999 rating decision 
does not relate to a previously unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a right eye condition.  


CONCLUSIONS OF LAW

1.  The January 1999 rating decision, denying the application 
to reopen the claim of service connection for a right eye 
condition, became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104 (2005).  

2.  The additional evidence since the January 1999 rating 
decision is not new and material; therefore the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in March 2001, March 2005, and April 2005 
the RO provided notice to the veteran of what evidence the 
veteran was responsible for obtaining and what evidence VA 
would undertake to obtain.  

In the August 2003 statement of the case and the July 2005 
supplemental statement of the case, the RO provided the 
regulations for service connection and for new and material 
evidence, and thereby informed the veteran of the evidence 
needed to substantiate his claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  This change 
in the law is not applicable in this case because the 
veteran's claim was filed before August 29, 2001, the 
effective date of the amendment; specifically, his petition 
to reopen the claim of service connection for a right eye 
condition was received at the RO in April 2000.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

All identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


II.  New and Material Evidence

In a January 1999 decision, the Board found that service 
connection for a right eye disability was not warranted, 
based on the fact that there was no evidence of a right eye 
condition in service.  

The veteran did not appeal this decision; therefore the RO's 
denial of the claim became final.  38 U.S.C. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

38 C.F.R. § 3.156(a) has been amended.  The amended 
definition of new and material evidence is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  

The evidence of record at the time of the January 1999 RO 
decision consisted of service medical records and two VA 
examination reports.  

The April 1969 service separation examination is negative to 
a right eye condition.  His right eye vision was noted as 
20/20.  The veteran wore glasses.  

The September 1969 VA examination indicates that the veteran 
had right eye vision of 20/100.  It was noted that the 
veteran had good visual function with glasses.  

The March 1977 VA examination indicates that the veteran had 
an injury to his right eye in June 1976.  It was noted that a 
metal foreign body penetrated the lid and perforated the 
cornea of the veteran's right eye.  The foreign body was 
removed, and the vision was good post-operatively, until the 
right eye hemorrhaged.  

In April 2000, the veteran applied to reopen the claim of 
service connection for a right eye condition.   

The evidence associated with the claims file since the 
January 1999 rating action includes copies of the veteran's 
service medical records, private medical records from Dr. 
P.W., private medical records from Dr. F.D., and records from 
the Ohio State University Hospital.  

The records show that, in June 1976, the veteran was 
hammering metal on metal when a fragment blew up and struck 
him in the right eye, his vision was blurred, and surgery was 
performed.  

A July 1976 private medical record indicates that the veteran 
had post-operative visual acuity of 20/60, but several weeks 
later, he lost vision in the right eye secondary to a 
vitreous hemorrhage.    

The records from Dr. P.W., Dr. F.D., and Ohio State 
University Hospital are new, but not material because the 
evidence does not relate to the unestablished fact necessary 
to substantiate the claim, that is, evidence that a chronic 
right eye condition arose from an injury or disease incurred 
in or aggravated by service, the lack of which was the basis 
for the previous denial of the claim.  

Where as here, the determinative issue involves evidence of 
an injury or disability incurred while in service, competent 
evidence that demonstrates that the veteran incurred a right 
eye injury or disease in service that has caused his current 
right eye condition would be new and material evidence.  

While lay statements are helpful, a layperson is not 
competent to offer a medical opinion and consequently the 
veteran's testimony to the extent that the statements 
associate the his current right eye condition to his service 
do not constitute medical evidence.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  

Therefore, the Board must reject the evidence as new and 
material evidence because the statements do not relate to the 
unestablished fact necessary to substantiate the claim; that 
is, evidence that demonstrates that the veteran incurred a 
right eye injury or disease in service that has caused his 
current right eye disability.  

For these reasons, the additional evidence is not new and 
material for the purpose of reopening the claim of service 
connection for a right eye disability.  


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
right eye condition is denied.  


REMAND

An August 1967 service medical record indicate that the 
veteran had athletes foot.  Current VA medical records 
indicate that the veteran is being treated for keratoderma of 
the feet.  

October 1966 and June 1968 service medical records indicate 
that the veteran was treated for sprained ankles.  Current VA 
medical records indicate that the veteran is being treated 
for ankle pain.  

At the September 1969 VA examination, it was noted that the 
chest was full of rhonchi and wheezes.  The diagnosis was 
asthmatic bronchitis.  Current VA medical records indicate 
that the veteran is being treated for asthma.  

The veteran is currently rated 10 percent for the service-
connected scars of the left cheek.  The veteran was scheduled 
for VA examination in March 2005; however, he failed to 
report for the examination.  

At the January 2006 hearing, the veteran testified that he 
did not know that he was scheduled for a VA examination March 
2005.  He stated that he would attend the examination if it 
were rescheduled.  

In view of the foregoing, the Board believes that a remand of 
this case is warranted so that the veteran may be provided 
with the provisions of 38 C.F.R. § 3.655 that are relevant to 
an original compensation claim and an increased rating claim, 
and he should also be provided with another opportunity to 
report for VA examinations and submit any other pertinent 
evidence regarding his service connection claims.  

Accordingly, these matters are REMANDED to RO for the 
following action:

1.  The RO should inform the veteran of 
the consequences of failing to report for 
a scheduled VA examination.  38 C.F.R. § 
3.655.  

2.  The RO should undertake appropriate 
steps to contact the veteran in order to 
have him provide information concerning 
all treatment received for his skin 
condition, bilateral ankle condition, and 
asthma condition since his separation 
from service, to include any VA or 
private treatment.  Based on his 
response, the RO should undertake all 
indicated action to assist the veteran in 
obtaining copies of all clinical records 
from any identified treatment source.  

3.  The RO should make arrangements for a 
VA examination to evaluate the severity 
of the service-connected left cheek scars 
and related left eye disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the skin 
condition, to include athletes' foot or 
keratoderma of the feet.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
should be conducted, and a complete 
medical history should be elicited from 
the veteran.  The examiner should be 
directed to the August 1967 service 
medical record that shows that the 
veteran was treated for athletes' foot.  
Based upon a review of the claims folder 
and the examination results, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran currently has a skin disability 
of the feet that is due to disease or 
injury that was incurred in service.  If 
the veteran does not suffer from a skin 
condition of the feet, that fact should 
be specifically indicated in the 
examination report.  The complete 
rationale for all opinions expressed 
should also be provided.  

5.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and likely etiology 
of the claimed ankle condition.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  The examiner 
should be directed to the October 1966 
and June 1968 service medical records 
that show that the veteran was treated 
for sprained ankles.  Based upon a review 
of the claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has a bilateral ankle disability that is 
due to disease or injury that was 
incurred in service.  If the veteran does 
not suffer from a bilateral ankle 
disability, that fact should be 
specifically indicated in the examination 
report.  The complete rationale for all 
opinions expressed should also be 
provided.  

6.  The RO should schedule the veteran 
for a respiratory examination to 
determine the nature and likely etiology 
of the veteran's asthma.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
should be conducted, and a complete 
medical history should be elicited from 
the veteran.  The examiner should be 
directed to the September 1969 VA 
examination that shows a diagnosis of 
asthmatic bronchitis.  Based upon a 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
currently has an asthma disability that 
is due to disease or injury that was 
incurred in service.  If the veteran does 
not suffer from asthma, that fact should 
be specifically indicated in the 
examination report.  The complete 
rationale for all opinions expressed 
should also be provided.  

7.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


